COLT, Circuit Judge.
This is a bill in equity, brought for the infringement of letters patent No. 2.3,362, granted June 12, 1894, to (xiulio Slarehetti, for a design for a car-pet. The specification says:
“Tiie body, A, comprises aseries of diamond-shaped figures, die sides of which are formed by a curving' stem-worlr bearing small flower forms. These diamond-shaped figures liave conventional flower forms at their centers, around which are arranged concentric rows of flower and leaf forms, each row or series having Hie same general outline as the main figure. At the bottom of each iigmc is an ornament somewhat resembling a shield or pendant. The border, it. consists of an inner portion and an outer poifion. The inner portion consists of a double line of wavy siem-work, one line bearing small flower forms, and the other bearing leaf-like serrations. In ihe depressions of those wavy linos are bunches or sprays of flower forms surrounded by ornamental stem-work. The outer portion of the border consists of a wavy stem-work bearing small leaf and flower forms, (he crests of the contiguous wave portions being joined by bands of flowery siem-work, each of which is curved so as to form, with its corresponding wave-portion, a circular figuro. In the center of each of those circular figures is a bunch or spray of small flower forms surrounded by an ornamental stem-work.”



*490Claims 1 and 2 are as follows:
“(1) In a design for a carpet, the body substantially as shown and described. (2) In a design for a carpet, the border substantially as shown and described."
The main defense in this case is anticipation. Upon careful comparison of the patented design with defendant’s exhibit lithographic plate representing an old French plate of the fifteenth century, which is contained in a book entitled “L’Ornement Des Tissues,” published in Paris in 1877, and received by the Astor- Library in 1886, 1 am of opinion that there is nothing new or original in the Marchetti patent. The main outlines of the patented design are identical with those of the old French plate, and the differences between the two designs are limited to mere changes in detail. The first claim of the patent is therefore void for want of invention. The second claim, which relates to the border, is subordinate to the main design, and as to this claim I find that the defendant does not infringe. Bill dismissed, with costs.